ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's proposed amendments filed June 4, 2020 will not be entered because they raise new issues that will require further consideration and/or search.  The proposed amendment to Claim 1 raises a new issue under 35 U.S.C. 112(b), as there would no longer antecedent basis for the R moiety discussed in the final line of the claim.  Proposed new Claims 15 and 16 also contain subject matter which is presented for the first time after the Final Office action mailed April 19, 2021 and which has separate classification in the art than the originally claimed subject matter.

	
Response to Arguments
Applicant's arguments filed June 4, 2020 have been fully considered but they are not persuasive because:
A) Applicant argues that the rejection of Claims 11, 13, and 14 under U.S.C. 112(b) is rendered moot by the proposed cancelation of these claims.  However, the 
B) Applicant argues that malonic dihydrazide provides unexpected results, specifically with respect to a reduction in formaldehyde emissions.  However, the inventive examples do not appear to be representative of the instant claims.  Malonic dihydrazide is not provided in the form of a solution in the polyisocyanate, as is instantly claimed.  Rather, malonic dihydrazide is mixed simultaneously with the polyol and isocyanate components or first mixed with the polyol component before being combined with the isocyanate component (see Paragraph 0084 and Table 2 of the PBU-PGPUB of the instant application).  
C) In response to applicant’s argument that Nakamura et al. does not demonstrate malonic dihydrazide as an aldehyde scavenger and is disclosed in a list of 20 different dihydrazides.  When a species is clearly named, the species claim is anticipated no matter how many other species are additionally named.  Ex part A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (MPEP 2131) Thus, that Nakamura et al. teaches other species of dihydrazides does not negate the fact that malonic dihydrazide is specifically taught by the reference.
D) Applicant argues that Nakamura et al. teaches adding the active substance, i.e. malonic dihydrazide, to the polyol component rather than the isocyanate.    However, it has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In Re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04(IV)(C)) Before the effective filing date of the instantly claimed invention, it would have been obvious to combine the polyisocyanate compound comprising a urethane-modified polyisocyanate/prepolymer and hydrazide compound in Nakamura et al. prior to mixing with the other components of the reaction mixture.  Miyazaki provides evidence that polyisocyanate compositions used in the preparation of polyurethane foams can contain undesirable aldehyde impurities (Paragraph 0009).  The motivation would then have been that combining the polyisocyanate and hydrazide compounds prior to mixing with other components would provide advantages such as reduction of aldehyde impurities in the polyisocyanate before it is incorporated into the reaction mixture.  
E) Applicant argues that Miyazaki et al. is directed to a different chemical system employing nitroalkanes.  However, Miyazaki et al. is simply applied as an evidentiary reference which shows that polyisocyanate compositions used in the preparation of polyurethane foams can contain undesirable aldehyde impurities.  There is no requirement that an evidentiary reference be combinable with any of the references applied in a prior art rejection or bodily incorporable therein.
F) Applicant argues that Nakamura et al. teaches away from the combination of the polyisocyanate and hydrazine compound by describing disadvantages associated with this combination.  The Office acknowledges that an embodiment in which the polyisocyanate and hydrazine compound are first combined is not indicated to be preferred by Nakamura et al.  Instead, the reference teaches “it is preferred that the aldehyde scavenger be added to the polyol mixture” in Paragraph 0042.  However, it is notable that the reference uses the word “preferred” to describe such an embodiment.  A preference in the order the steps performed does not constitute a requirement that the steps must be only be performed in that order.  A preference corresponds to a greater liking for one alternative over another or others.  Thus, in describing this order of process steps as “preferred”, the reference implicitly teaches the possibility of other embodiments, though they may be less preferred.  The reference also expressly describes such an embodiment earlier in Paragraph 0043, i.e. one in which the isocyanate and hydrazine compound are first combined.
The Office again reiterates that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Applicant’s attention is also specifically directed to Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) in which the court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."
G) Applicant’s arguments that the other applied references do not remedy the deficiencies of Nakamura et al. are not persuasive, as the alleged deficiencies have been addressed above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768